DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REJECTIONS WITHDRAWN
All of the 102 and 103 rejections set forth in the non-final rejection of 5/21/21, pages 2-5, paragraphs 4-9 have been withdrawn.

REJECTIONS REPEATED
There are no rejections repeated.

NEW REJECTIONS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2018/0010018).
	Ma discloses a double-sided tape, comprising: a first group layer (130 and 120
from Fig. 2; 482, 430, 420 from Fig. 5); and a second group layer (140, 132, 122 from
Fig. 2; 480, 482, 432, 422 from Fig. 5), which are stacked sequentially in one direction,

layer sequentially stacked in the one direction (paragraphs [0032] — [0034], 130 and 120 from Fig. 2; 482, 480, 420 from Fig. 5), the second group layer comprises a foam carrier layer, a second film layer and a second outer adhesive layer sequentially stacked in the one direction (paragraphs [0032] — [0034], [0070], 140, 132, 122 from Fig. 2; 480, 482, 432, 422 from Fig. 5), and one of the first film layer and the second film layer is a polyethylene layer (paragraph [0050)).
	Ma discloses wherein the polyethylene layer has a density of 0.500 g/cm or
greater and 0.950 g/cm or less (since many kinds of polyethylene from ultra-low-density
polyethylene to high density polyethylene are disclosed, paragraph [0050]), wherein the
polyethylene layer has a thickness of 10 microns or greater and 500 microns or less (paragraph [0053]).
	Ma discloses wherein the double-sided tape has a width of 1.0 mm or greater
and 10.0 mm or less (paragraphs [0135]), wherein the double-sided tape is configured
to be wound along a longitudinal direction (paragraphs [0069]).  Ma does not specifically disclose wherein the polyethylene layer has a tensile load of 1 kpa or greater and 30 kpa or less, wherein the polyethylene layer has a modulus of 60 MPa or greater and 200 MPa or less, wherein the polyethylene layer has an elongation of 100% or greater and 1500% or less.
	However, it has been found that finding the workable or optimum range for a
result effective variable, absent clear and convincing evidence of unexpected results, is
obvious and well within the level of one of ordinary skill in the art (MPEP 2144). It would
have been obvious to one of ordinary skill in the art to have provided applicant’s recited
.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2018/0010018), as applied to claims 1, 4-7 and 9-10 above, and further in view of Lee et al. (US 2016/0264827).
	Ma does not disclose wherein the first group layer further comprises an inner
adhesive layer stacked on the first film layer for adhesion with the second group layer,
wherein the other one of the first film layer and the second film layer is formed of a
polyethylene terephthalate (PET) film or a thermoplastic polyurethane (TPU) film.
	Lee discloses a double sided tape (paragraph [0002]) wherein the first group layer further comprises an inner adhesive layer stacked on the first film layer for adhesion with the second group layer, wherein the other one of the first film layer and the second film layer is formed of a polyethylene terephthalate (PET) film or a thermoplastic polyurethane (TPU) film (paragraphs [0033] —[0040]) for the purpose of
providing improved reworkability.
	Therefore it would have been obvious to one of ordinary skill in the art at the time
applicant’s invention was made to have provided wherein the first group layer further
comprises an inner adhesive layer stacked on the first film layer for adhesion with the
second group layer, wherein the other one of the first film layer and the second film
layer is formed of a polyethylene terephthalate (PET) film or thermoplastic polyurethane
(TPU) film in Ma in order to provide improved reworkability as taught or suggested by
Lee.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2018/0010018), as applied to claims 1, 4-7 and 9-10 above, and further in view of Yamamoto et al. (US 2015/0291852).
	Ma does not disclose wherein at least a portion of the second group layer has a
narrower width than that of the first group layer so that a stepped portion is formed on
one side of the double-sided tape.
	Yamamoto discloses a double sided tape (paragraph [0001]) wherein at least a
portion of the second group layer has a narrower width than that of the first group layer
so that a stepped portion is formed on one side of the double-sided tape (Figs. 1-12 and
paragraphs [0036] —[0046]) in order to bond to surfaces of different shapes.
	Therefore it would have been obvious to one of ordinary skill in the art at the time
applicant’s invention was made to have provided wherein at least a portion of the
second group layer has a narrower width than that of the first group layer so that a
stepped portion is formed on one side of the double-sided tape in Ma in order to bond to
surfaces of different shapes as taught or suggested by Yamamoto.

ANSWERS TO APPLICANT’S ARGUMENTS
	Applicant’s arguments of 8/23/21 have been carefully considered but are deemed unpersuasive.
	Applicant has argued that Ma (US 2018/0010018) has a publication date of January 11, 2018 which is after the priority date of September 6, 2017 of the instant application and, therefore, Ma does not qualify as prior art under 102(a)(1).  However, Ma qualifies as prior art under 102(a) since Ma has a U.S. provisional application date 
	Applicant has argued that Ma does not disclose a polyethylene layer having an
elongation of 100% or greater and 1500% or less.  The examiner agrees that Ma does not specifically disclose applicant’s recited elongation.  However, it has been found that finding the workable or optimum range for a result effective variable, absent clear and convincing evidence of unexpected results, is obvious and well within the level of one of ordinary skill in the art (MPEP 2144). It would have been obvious to one of ordinary skill in the art to have provided applicant’s recited elongation in order to provide improved impact resistance.
	Applicant has argued that controlling the elongation of the polyethylene layer makes the adhesive layer easily and cleanly removable, which can address problems of resource waste and environmental pollution, there is no specific teaching or suggestion in Ma that controlling the elongation of the polyethylene layer would make an adhesive layer easily and cleanly removable and there is no specific teaching or suggestion in Ma that selecting a polyethylene layer having an elongation of 100% or greater and 1500% or less would make an adhesive layer easily and cleanly removable.  However, there is no disclosure in the instant specification that controlling the elongation of the 
	Applicant has argued that all polyethylenes would not provide such advantage to the adhesive layer, a polyethylene with an elongation lower than 100% does not provide easy and clean removal because the polyethylene layer cannot make an elongation to lead the clean peel off from the substrate; rather, the polyethylene layer is torn by the external force applied to remove the tape and a polyethylene having an elongation higher than 1500% has a very weak tensile breaking strength and would also be torn by the external force applied to remove the tape.  The instant specification does not discloses what “elongation” is.  The instant specification does not explain any advantage or disadvantage for the elongation of a polyethylene layer which falls within applicant’s claimed range or outside of applicant’s claimed range.  The examiner has assumed that elongation refers to stretching and any polyethylene film, or layer, which is stretched so that it remains at 100% of its size (i.e. no stretching) would provide easy and clean removal according the instant claims as written.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494.  The examiner can normally be reached on Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
August 30, 2021